DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 02/04/2022, in which claims 1-8 and 11-18 have been amended, claims 9-10 and 19-20 have been cancelled, and claims 22-23 have been newly added. Thus, claims 1-8, 11-18, and 21-23 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-18, and 21-23  are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of acquiring data without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 11, 22, and 23.
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to an apparatus comprising an acquisition unit and detection unit, which performs a series of steps, e.g., acquiring, as a first combination, a combination of first person information representing a first person executing a first transaction, first transaction information regarding the first transaction, and first feature data; acquiring, as a second combination, a combination of second person information representing a second person executing a second transaction, second transaction information regarding the second transaction, and second feature data having a similarity to the first feature data included in the first combination higher than a predetermined level; detecting an abnormal transaction using the first feature data included in the first combination and the second feature data included in the second combination, wherein each of the first transaction and second transaction is a transaction using an account, and each of the first transaction information and the second transaction information includes name information of the account; determining that there is the abnormal transaction in a case where the first transaction and the second transaction include a number of transactions equal to or greater than a predetermined number and the name information of the account of each of which is different from one other. These limitations describe the abstract idea of acquiring data (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The computer device limitations, e.g., abnormality detection apparatus, acquisition unit, and detection unit do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of abnormality detection apparatus, acquisition unit, and detection unit are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of abnormality detection apparatus, acquisition unit, and detection unit are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 11, 22, and 23; and hence claims 11, 22, and 23 are rejected on similar grounds as claim 1.
With regards to the dependent claims: 
Dependent claims 2 and 12 are directed to an apparatus and method, respectively, which perform the steps of the detection unit acquires, using the second person information, the second transaction information of the second transaction executed by the second person, from a storage device that stores the first transaction information and the second transaction information, the second person having the similarity with the first person executing the first transaction higher than the predetermined level, and detects the abnormal transaction using the first transaction information of the first transaction and the second transaction information of the second transaction;
Dependent claims 3 and 13 are directed to an apparatus and method, respectively, which perform the steps of the detection unit detects a captured image, in which the second person having the similarity with the person executing the first transaction higher than the predetermined level is imaged, among a plurality of captured images in which persons performing respective transactions are imaged, and determines the second transaction information of the second transaction among a plurality of pieces of transaction information stored in the storage device based on a time at which the captured image that has been detected is generated;
Dependent claims 4 and 14 are directed to an apparatus and method, respectively, which perform the steps of  the abnormality detection apparatus is communicably connected to the storage device that stores the first person information and the second person information in association with the first transaction information of the first transaction and the second transaction information of the second transaction, respectively, and the detection unit acquires the second transaction information associated with the second person information of the second person having the similarity with the first person executing the first transaction higher than the predetermined level from the storage device; and
Dependent claims 5-8, and 15-18 and 21 are directed to an apparatus and method, respectively, which perform the steps of the detection unit detects the abnormal transaction during an execution of the first transaction; the second person information indicates a feature value of the second person executing the second transaction, the feature value being computed using a captured image in which the second person is imaged; each of the first transaction information and the second transaction information includes one or more of an identifier of the account, a point in time of transaction performance, and a place of transaction performance; and the account is a bank account, and the identifier of the account is an identifier of the bank account, and the name information of the account is name information of the bank account; and storing a program causing a computer to execute each step of the control method, respectively. 
These steps describe the abstract idea of acquiring data (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, claims 5-8, and 15-18 and 21 are directed to an abstract idea. The additional limitations of an abnormality detection apparatus, acquisition unit, storage device, program, computer, and detection unit are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: an abnormality detection apparatus, acquisition unit, storage device, program, computer, and detection unit, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-8, 12-18, and 21 have further defined the abstract idea that is present in their respective independent claims 1, 11, 22, and 23; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above.  The dependent claims 2-8, 12-18, and 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-8, 12-18, and 21 are directed to an abstract idea. Thus, claims 1-8, 11-18, and 21-23 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shibaike (JP Patent Application Publication No. 2010/282262 A; hereinafter “Shibaike”).
Claim 1:
Shibaike teaches the following limitations:
An abnormality detection apparatus comprising: an acquisition unit that acquires, as a first combination, a combination of first person information representing a first person executing a first transaction, first transaction information regarding the first transaction, and first feature data; (Shibaike, The information processing apparatus 200 is a device that receives a user's face image and transaction amount data in a money transaction from the terminal device 100 via the network 104, and determines whether the money transaction is not an abnormal transaction related to a fraud crime based on the received data (See, Para. [0026]); The database 202 is connected to the information processing apparatus 200….the database 202 stores the user's face image and transaction amount data received by the information processing apparatus 200. When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027])); 
a detection unit that acquires, as a second combination, a combination of second person information representing a second person executing a second transaction, second transaction information regarding the second transaction, and second feature data having a similarity to the first feature data included in the first combination higher than a predetermined level, and (Shibaike, When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027]); when the face image transmitted from the terminal device 100 is received by the communication unit 210, the matching unit 220 acquires a group of previously received face images stored in the database 202 via the data input / output unit 230. (See, Para. [0042]); in response to a request from the matching unit 220, the data input / output unit 230 acquires a group of face images received in the past and stored in the database 202. ….unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include ……the data input / output unit 230 acquires transaction amount data associated with a predetermined face image from the database 202 (detection unit that acquires a second combination…. similarity with the feature data included in the first combination)(See, Para. [0043-44]));
detects an abnormal transaction using the first feature data included in the first combination and the second feature data included in the second combination; (Shibaike, The feature data calculation unit 240 calculates, based on the result of the comparison performed by the collation unit 220, the 1 characteristic data representing the characteristic of the transaction. Such 1 feature data is compared to a given threshold in an abnormal transaction determination process in a determination unit 250 ………used to determine whether a transaction is an abnormal transaction associated with, for example, a fraud crime (See, Para. [0044])); 
wherein each of the first transaction and second transaction is a transaction using an account, and each of the first transaction information and the second transaction information includes name information of the account, and (Shibaike, The information processing device 400 is a device that receives, from the terminal device 100, a user's face image, transaction amount data in a money transaction, and account data via the network 104; (See, Para. [0079]); communication unit 410 receives, from the terminal device 100, a face image of a user who performs money transaction, transaction amount data, and account data (See, Para. [0081]); Transaction amount data may include, for example, date of transaction, type of transaction, transaction amount, and the like; (See, Para. [0043]));
the detection unit determines that there is the abnormal transaction in a case where the first transaction and the second transaction include a number of transactions equal to or greater than a predetermined number and the name information of the account of each of which is different from one other. (Shibaike, the communication unit receives account data for identifying an account to be subjected to the financial transaction, and the information processing device uses the account data received by the communication unit (See, Para. [0013]); the 2 feature data may include a number of persons of different persons who have made a withdrawal transaction from the same account over a predetermined period of time, and the determination unit may determine that the money transaction is an abnormal transaction when the number of persons exceeds a predetermined threshold (See, Para. [0014]); the total value of the withdrawal transaction amounts taken from the same account over a predetermined period of time as described above exceeds the 3 threshold value…. the transaction may be determined to be an abnormal transaction if a user has made a withdrawal transaction for a withdrawal limit for 5 consecutive days (See, Para. [0089]); when the number of persons of different persons who have made a withdrawal transaction from the same account over a predetermined period of time as described above exceeds a 4 threshold value….the determination unit 450 may determine that the financial transaction is an abnormal transaction (See, Para. [0081-90])).
Claim 2:
Shibaike teaches the following limitations:
wherein the detection unit acquires, using the second person information, the second transaction information of the second transaction executed by the second person, from a storage device that stores the first transaction information and the second transaction information, the second person having the similarity with the first person executing the first transaction higher than the predetermined level, and (Shibaike, The database 202 is connected to the information processing apparatus 200….the database 202 stores the user's face image and transaction amount data received by the information processing apparatus 200. When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027]); when the face image transmitted from the terminal device 100 is received by the communication unit 210, the matching unit 220 acquires a group of previously received face images stored in the database 202 via the data input / output unit 230. (See, Para. [0042]));
detects the abnormal transaction using the first transaction information of the first transaction and the second transaction information of the second transaction. (Shibaike, When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027])). 
Claim 3:
Shibaike teaches the following limitations:
wherein the detection unit detects a captured image, in which [[a]] the second person having the similarity with the person executing the first transaction higher than the predetermined level is imaged, among a plurality of captured images in which persons performing respective transactions are imaged, (Shibaike, when the face image transmitted from the terminal device 100 is received by the communication unit 210, the matching unit 220 acquires a group of previously received face images stored in the database 202 via the data input / output unit 230. (See, Para. [0042]));
and determines the second transaction information of the second transaction among a plurality of pieces of transaction information stored in the storage device based on a time at which the captured image that has been detected is generated. (Shibaike, At this time, the data input / output unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include, for example, date of transaction, type of transaction, transaction amount, and the like. (See, Para. [0043])).
Claim 4:
Shibaike teaches the following limitations :
wherein the abnormality detection apparatus is communicably connected to the storage device that stores the first person information and the second person information in association with the first transaction information of the first transaction and the second transaction information of the second transaction, respectively, and (Shibaike, the data input / output unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image (See, Para. [0043]));
and the detection unit acquires the second transaction information associated with the second person information of the second person having the similarity with the first person executing the first transaction higher than the predetermined level from the storage device. (Shibaike, in response to a request from the matching unit 220, the data input / output unit 230 acquires a group of face images received in the past and stored in the database 202.….unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include ……the data input / output unit 230 acquires transaction amount data associated with a predetermined face image from the database 202 (the detection unit acquires transaction information…. second transaction, from the storage device); (See, Para. [0043-44])).
Claim 5:
Shibaike teaches the following limitation:
wherein the detection unit detects the abnormal transaction during an execution of the first transaction. (Shibaike, the communication unit 170 transmits the user's face image and transaction amount data input from the control unit 180 to the information processing device 200….communication unit 170 determines that the transaction is an abnormal transaction by the information processing apparatus 200 (detection unit detects an abnormal transaction during an execution of the first transaction); (See, Para. [0038])).
Claim 6:
Shibaike teaches the following limitation:
wherein the second person information indicates a feature value of the second person executing the second transaction, the feature value being computed using a captured image in which the second person is imaged. (Shibaike, feature data calculation unit 240 acquires past transaction amount data associated with the face image of the same person from the database 202 via the data input / output unit 230. Then, the feature data calculation unit 240 calculates the above-described 1 feature data from the acquired transaction amount data, and outputs the calculated 1 feature data to the determination unit (second person information indicates a feature value of the second person executing the transaction….captured image in which the second person is imaged)(See, Para. [0047])).
Claim 7:
Shibaike teaches the following limitation:
wherein each of the first transaction information and the second transaction information includes one or more of an identifier of the account, a point in time of transaction performance, and a place of transaction performance. (Shibaike, The information processing device 400 is a device that receives, from the terminal device 100, a user's face image, transaction amount data in a money transaction, and account data via the network 104; (See, Para. [0079]); communication unit 410 receives, from the terminal device 100, a face image of a user who performs money transaction, transaction amount data, and account data (See, Para. [0081]); Transaction amount data may include, for example, date of transaction, type of transaction, transaction amount, and the like (each of the first transaction information and the second transaction information…. place of transaction performance); (See, Para. [0043])).
Claim 8:
Shibaike teaches the following limitation:
wherein the account is a bank account, and the identifier of the account is an identifier of the bank account, and the name information of the account is name information of the bank account. (Shibaike, The information processing device 400 is a device that receives, from the terminal device 100….account data via the network 104; (See, Para. [0079]); communication unit 410 receives, from the terminal device 100…… account data. Such account data is data for identifying an account to be subjected to a financial transaction. For example, account data may be an account number of an account in which money about a withdrawal transaction is derived (account is a bank….name information of the bank account); (See, Para. [0081])).
Claim 9:
Cancelled. 
Claim 10:
Cancelled. 
Claims 11, 22, and 23:
Claims 11, 22, and 23 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claim 19:
Cancelled.
Claim 20:
Cancelled.
Claim 21:
Shibaike teaches the following limitation:
A non-transitory computer-readable storage medium storing a program causing a computer to execute each step of the control method according to claim 11. (Shibaike, series of processing or a part thereof is executed by software, a program constituting the software is executed using a computer incorporated in each device (See, Para. [0112])).
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection of claims 1-21, the 35 U.S.C. 112(b) rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 02/04/2022.
Applicant's arguments filed on 02/04/2022 have been fully considered, but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-8, 11-18, and 21-23 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, as presented above in this office action.
With respect to Step 2A, Prong 1, Examiner respectfully disagrees and notes that the “detecting an abnormal transaction using first feature data included in a first combination and second feature data included in a second combination” feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of an abnormality detection apparatus, acquisition unit, storage device, program, computer, and detection unit do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
Applicant argues that “claims 1 and 11 are directed to a practical application of any alleged judicial exception. Specifically, the claim language provides for the detection of abnormal transaction using first data included in the first combination and the second feature data included in the second combination. Abnormal transaction detection using the claimed technique is a practical application as discussed in paragraphs [0002] and [0004] of the specification.” Examiner respectfully disagrees. Therefore, with respect to Step 2A, Prong 2, Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Retrieving, receiving, detecting, performing determining, storing, comparing, and determining transactional/feature data simply amount to the abstract idea of acquiring data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of acquiring data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a mental process) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019)). Thus, the claim does not integrate the abstract idea into a practical application.
Applicant argues that “Claims 1-21 have been rejected under 35 USC 101 because the claimed invention is directed to a judicial exception without reciting significantly more than the judicial exception.” Examiner respectfully disagrees. With respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive.
Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-8, 11-18, and 21-23.
With respect to the rejection of claims 1-8, 11-18, and 21-23 under 35 U.S.C. 102, Applicant arguments are moot in view of newly cited language in previously used prior art, as presented above in this office action.  
Applicant argues that “Claims 1 and 11 have been amended to recite the subject matter of claims 9 and 19, respectively. As such, that there is the abnormal transaction is determined in a case where the first transaction and the second transaction include a number of transactions equal to or greater than a predetermined number and the name information of the account of each of which is different from one other. The applied art does not teach this claim language. For instance, Shibasaki just describes in paragraphs [0013], [0014], and [0112] that there is an abnormal transaction in a case where three or more people used the same account, which is different.” 
Examiner respectfully disagrees and notes that the applied art (Shibaike) teaches that “there is the abnormal transaction is determined in a case where the first transaction and the second transaction include a number of transactions equal to or greater than a predetermined number and the name information of the account of each of which is different from one other.” As presented above, Shibaike recites that “the communication unit receives account data for identifying an account to be subjected to the financial transaction, and the information processing device uses the account data received by the communication unit (See, Para. [0013]); the 2 feature data may include a number of persons of different persons who have made a withdrawal transaction from the same account (the name information of the account of each of which is different from one other) over a predetermined period of time, and the determination unit may determine that the money transaction is an abnormal transaction when the number of persons exceeds a predetermined threshold (See, Para. [0014]). 
Applicant argues that “there is the abnormal transaction is determined in a case where the include a number of transactions equal to or greater than a predetermined number and a type of the account of each of which is identical to one other but the identifier of the account of each of which is different from one other. The applied a[r]t does not teach this claim language. For instance, Shibasaki just describes that there is an abnormal transaction in a case where the total amount of money withdrawn from one account in a given period of time exceeds the third threshold, or in a case where the number of users who have made withdrawal transactions from one account in a given period of time exceeds the fourth threshold, which is different.”
Examiner respectfully disagrees and notes that Applicant's arguments are moot in view of new grounds of rejection presented above based on newly cited paragraphs [0081-0090] of the disclosed prior art (Shibaike) that reads on the amended language. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-8, 11-18, and  21-23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
                                                                                                                                                                                                        /Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693